Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 15th, 2021.  Claims 1 and 5 are pending.  Claims 2-4 are canceled.  Claim 5 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2021 has been entered.
Examiner notes that the first named inventor “Jin Hyuk YANG, Seongnam-si” is erroneously listed in the RCE cover sheet.


 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible container and its various states of path lengths under optical investigation claimed must be shown or the feature(s) canceled from the claim(s). Examiner notes that the provided Figure 1 merely presents a general block diagram of elements, which does not coincide with the claimed method (that involves the physical arrangement of the flexible container in its various states with respect to light irradiation and detection).
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Examiner notes that the majority of the reference numbers (such as including those reference numbers detailed further within the larger boxes of 110, 100, and 120) shown in figure 1 are not mentioned in the accompanying description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as amended, are drawn to including new matter.  The steps, which culminate in the steps of “generating” and “determining” are drawn to new matter in the claims.
Applicant’s disclosure does not support the claimed “generating a regression model of said plurality of quotients” and “determining concentration of blood substances in accordance with said regression model.”
Applicant’s disclosure in pars. [0017,0046] provides a general discussion to quotients of the measurements of different thicknesses of the container wall in order to 
Further, Examiner notes that the presently claimed “regression model” is merely drawn to “said plurality of quotients,” which amounts to a plurality of unit-less data points and does not provide a predictive model that functions for ascertaining “concentration of blood substances.”

Further, Examiner notes that pars. [0037-0039] generally discuss a desire to determine blood parameters, and pars. [0040-0041] generally discuss a desire to measure and control cell culture processes by utilizing sensor materials and readout technology, however, this disclosure also fails to provide basis for the presently claimed “regression model” determining concentration or other physical property values of the blood substances in the flexible container, as recited in the claims herein.
The remainder of the specification, notable in pars. [0053-0060] fails to provide basis and particular discussion of the “regression model” determining concentration or other physical property values of the content substances in the flexible container, as recited in the claims herein, and is largely drawn to the general discussion of eliminating the influence of the walls.






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the methodology are indefinitely defined.  
The steps of the method, which culminate with the “generating” and “determining” steps are indefinitely defined herein.
The step of “generating a regression model of said plurality of quotients” does not provide to generate a regression model as it merely provides a plurality of unit-less measurement values (the quotients are ratios which yield unit-less measurement values).  As discussed, the step amounts to a plurality of unit-less individual measurement values and a regression model is predictive tool, but the present claim does not establish an X-Y function that affords prediction of the Y unknown variable for a given known X values.  The claims do not establish such a curve nor a predictive model therefrom, and further for particularly “determining blood substance concentration…”
Furthermore, by this, the claim is indeterminate in the ability to utilize such regression model with respect to “determination concentration of blood substances” as 


Response to Arguments
Applicant's arguments filed July 15th, 2021 have been fully considered but they are not persuasive.
With regards to the objection to the drawings, Applicant asserts that the claims are drawn to a method and not a structural apparatus.  Applicant further asserts that the manner in which the distance of the walls is changed is well understood and can be done in various manners, citing the cited prior art of Frischauf.
As discussed above, the method claims principally rely on the structural aspects claimed therein, which include the irradiation of a flexible container and the changing of the distance between two of the container’s walls while affording irradiation optical investigation as claimed, and the drawings do not provide to show these claimed elements.
Examiner notes that the provided Figure 1 merely presents a general block diagram of elements, which does not coincide with the claimed method (that involves the physical arrangement of the flexible container in its various states with respect to light irradiation and detection).
Further, Applicant’s generic contention that “the manner in which the distance of the walls is changed is well understood…” and the citation of the prior art of Frischauf is inadequate to overcome the objection to the drawings, and does not provide a showing 

Applicant’s arguments with respect to claim(s) 1-4 rejected under 35 USC 112 a/1st paragraph and b/2nd paragraph have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, claims 1-4 as amended, are rejected under 35 USC 112 a/1st paragraph and b/2nd paragraph.

Further, the rejection of claims 1-4  (and herein claims 1 and 5) under 35 USC 102a1 as being anticipated by Frischauf have been removed, however, such removal has been done in view of the new matter which was added to the claims, as discussed above in the body of the action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798